       Case 1:20-cv-00088-NONE-EPG Document 19 Filed 12/10/20 Page 1 of 3


1    FORSLUND LAW, LLC
     Jacqueline A. Forslund # 154575
2    P.O. Box 4476
3
     Sunriver, OR 97707
     Telephone:     541-419-0074
4    Fax:           541-593-4452
     Email:         jaf@forslundlaw.com
5

6
     Attorney for Plaintiff

7                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
8
     TAMMY ANN SNYDER,                   )                 No. 1:20-cv-00088-EPG
9
                                         )
10         Plaintiff                     )                 STIPULATION AND
                                         )                 ORDER FOR AWARD OF ATTORNEY’S
11   v.                                  )                 FEES UNDER THE EQUAL ACCESS TO
                                         )                 JUSTICE ACT (EAJA)
12
     ANDREW M. SAUL,                     )
13   Commissioner of Social Security,    )
                                         )
14         Defendant                     )
                                         )
15
     ____________________________________)
16
             IT IS HEREBY STIPULATED by and between the parties through their undersigned counsel,
17
     subject to the approval of the Court, that Plaintiff shall be awarded attorney’s fees under the Equal
18
     Access to Justice Act (EAJA), 28 U.S.C. sec. 2412(d), in the amount of EIGHT THOUSAND dollars
19   AND ZERO cents ($8,000.00). This amount represents compensation for all legal services rendered
20   on behalf of Plaintiff by counsel in connection with this civil action, in accordance with 28 U.S.C.
21   sec. 2412(d).

22           After the Court issues an order for payment of EAJA fees and expenses to Plaintiff, the

23
     government will consider the matter of Plaintiff’s assignment of EAJA fees and expenses to
     Plaintiff’s attorney. The government’s ability to honor the assignment will depend on whether the
24
     fees and expenses are subject to an offset allowed under the United States Department of the
25
     Treasury’s Offset Program pursuant to Astrue v. Ratcliff, 130 S.Ct. 2521 (2010). After the order of
26
     EAJA fees and expenses is entered, the government will determine if they are subject to an offset. If
27
     it is determined that Plaintiff’s EAJA fees and expenses are not subject to an offset under Astrue v.
28   Ratcliff, 130 S.Ct. 2521 (2010) and the Department of Treasury’s Offset Program, then the check for
     Snyder v. Saul                      Stipulation and Order        E.D. Cal. 1:20-cv-00088-EPG
       Case 1:20-cv-00088-NONE-EPG Document 19 Filed 12/10/20 Page 2 of 3


1    EAJA fees and expenses shall be made payable to Jacqueline A. Forslund, based upon Plaintiff’s
2    assignment of these amounts to Plaintiff’s attorney. The parties agree that whether these checks are

3
     made payable to Plaintiff or Jacqueline A. Forslund, such checks shall be mailed to Plaintiff’s
     attorney. This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
4
     attorney fees, and does not constitute an admission of liability on the part of Defendant under the
5
     EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from, and bar
6
     to, any and all claims that Plaintiff and/or Plaintiff’s Counsel may have relating to EAJA attorney
7
     fees in connection with this action.
8

9                                                     Respectfully submitted,
10
     Date: December 8, 2020                           JACQUELINE A. FORSLUND
11                                                    Attorney at Law

12
                                                      /s/Jacqueline A. Forslund
13
                                                      JACQUELINE A. FORSLUND
14                                                    Attorney for Plaintiff

15   Date: December 8, 2020                           MCGREGOR W. SCOTT
                                                      United States Attorney
16                                                    DEBORAH STACHEL
17                                                    Regional Chief Counsel, Region IX
                                                      Social Security Administration
18
                                                      /s/Marcelo Illarmo
19                                                    MARCELO ILLARMO
20
                                                      Special Assistant United States Attorney
                                                      *By email authorization
21                                                    Attorney for Defendant

22

23

24

25

26

27

28

     Snyder v. Saul                         Stipulation and Order       E.D. Cal. 1:20-cv-00088-EPG
       Case 1:20-cv-00088-NONE-EPG Document 19 Filed 12/10/20 Page 3 of 3


1
                                                     ORDER
2
             Pursuant to the stipulation of the parties (ECF No. 18), and as set forth above, IT IS
3
     ORDERED that attorney’s fees in the amount of eight thousand dollars ($8,000.00) as authorized by
4
     the Equal Access to Justice Act, 28 U.S.C. § 2412(d), be awarded subject to the terms of the
5
     Stipulation.
6
     IT IS SO ORDERED.
7
         Dated:       December 9, 2020
8
                                                        UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Snyder v. Saul                      Stipulation and Order         E.D. Cal. 1:20-cv-00088-EPG
